This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 32,039

 5 MELVIN GARNENEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Thomas J. Hynes, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jacqueline L. Cooper, Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18          Defendant appeals his conviction for driving while intoxicated (DWI) based on

19 a conditional plea that reserved the right to challenge the denial of his motion to
 1 suppress. We issued a calendar notice proposing to affirm. Defendant has responded

 2 with a memorandum in opposition. We affirm.

 3         Defendant continues to challenge the district court’s denial of his motion to

 4 suppress, in which he had argued that the officer lacked reasonable suspicion to make

 5 the initial stop. “Appellate review of a district court’s decision regarding a motion to

 6 suppress evidence involves mixed questions of fact and law.” State v. Urioste, 2002-

 7 NMSC-023, ¶ 6, 132 N.M. 592, 52 P.3d 964. “As a reviewing court we do not sit as

 8 a trier of fact; the district court is in the best position to resolve questions of fact and

 9 to evaluate the credibility of witnesses.” Id. “We view the facts in the manner most

10 favorable to the prevailing party and defer to the district court’s findings of fact if

11 substantial evidence exists to support those findings.”            Id.   Determining the

12 reasonableness of a search is a matter of law, which we review de novo. In re Josue

13 T., 1999-NMCA-115, ¶ 14, 128 N.M. 56, 989 P.2d 431.

14         Here, the officer ran the vehicle’s license plate through MVD’s records and

15 determined that the registered owner’s driver’s license was suspended. [MIO 2] The

16 officer also testified that Defendant, the driver, appeared to be the age of the registered

17 owner. Defendant argues that this amounted to an insufficient basis to initiate the

18 stop. Our calendar notice proposed to hold that Defendant’s argument is directly

19 refuted by State v. Candelaria, 2011-NMCA-001, ¶¶ 11-15, 149 N.M. 125, 245 P.3d



                                                2
 1 69, cert. denied, 2010-NMCERT-011, 150 N.M. 490, 262 P.3d 1143, which sided

 2 with the majority of states that have recognized that a vehicle stop may be initiated if

 3 a check indicates that the registered owner’s license is suspended or revoked and the

 4 evidence does not otherwise indicate that the driver is not the owner.

 5        In his memorandum in opposition, Defendant argues that Candelaria also

 6 involved suspicious circumstances, which is lacking here. [MIO 8-9] However, the

 7 test set forth in Candelaria specifically rejected any additional need for particularized,

 8 individual suspicion. Id. ¶ 16. We also reject the claim that a difference in height

 9 necessarily constituted evidence that Defendant was not the owner. [MIO 2, fn.1; 9-

10 10] In this case, the officer testified that the driver matched the owner’s gender and

11 general age. [DS 2] We conclude that the stop was constitutionally reasonable

12 pursuant to the analysis in Candelaria.

13        For the reasons set forth above, we affirm the district court.

14        IT IS SO ORDERED.

15                                                 _______________________________
16                                                 MICHAEL E. VIGIL, Judge
17 WE CONCUR:



18 _________________________________
19 JAMES J. WECHSLER, Judge




                                               3
1 _________________________________
2 J. MILES HANISEE, Judge




                                  4